DETAILED ACTION
Status of the Claims
The present application is being examined under the pre-AIA  first to invent provisions. The following is in response to an application dated July 23, 2021.
Claims 1-20 are pending.  All pending claims are examined.

Continuation Application
This application is a continuation of 16020379, filed 06/27/2018, now U.S. Patent No. 11074630 (“Parent Application”). See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 of the instant application substantially recites the limitations of claims 2-21 of application No 16020379, now U.S. Patent No. 11074630.
Claims 1-20 of the instant application substantially recites the limitations of claims 2-21 of application No 16020379, now U.S. Patent No. 11074630.
This is a non-provisional double patenting rejection since the conflicting claims have issued as a patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed scheduling system.
It is old and well known for evaluation of an appointment request based on the predefined protocols or specific requirements of the customer request.  For example, evaluating the request to determine if certain conditions are met helps to more accurately the cost or the product or service and enhances the security and protects the integrity of sensitive and confidential data.  
It would therefore have been obvious to a person of ordinary skill in the art before the filing date of Applicant’s invention to have narrowed the scope of the claims such that a variety of data points are factored into the evaluation of the scheduling of the appointment to determine if the requisite criteria is satisfied, hereby minimizing the potential for compromising the integrity of the data and data source and double booking.
The subject matter claimed in the instant application is fully disclosed in the patent and would be covered by the referenced patent since the referenced patent and the instant application are claiming common subject matter, as follows related sections are shown in bold):


Instant Application 
Application 16020379
1, A centralized web-based system. comprising: a memory; a processor coupled to the memory to perform operations comprising: 


managing, by a management solution system in a computing environment, a schedule of appointments for a plurality of service providers, the computing environment including the management solution system, a web-based user interface, a data storage system communicating in a communication network over communication links, wherein managing the schedule of appointments includes: 

receiving data, via the web-based user interface from a user, related to scheduling an appointment, the data comprising a type of service and location information, executing a search across the plurality of service providers to identify a subset of service providers offering the type of service within a radius of a location defined by the location information, updating the web-based user interface to include a plurality of possible appointments for the type of service for each service provider of the subset of the plurality of service providers, receiving, via the web-based user interface, a user selection of an appointment from the plurality of possible appointments, and scheduling the appointment based on the user selection, wherein the receiving, executing, updating, receiving, and scheduling are performed without navigating the user away from the web-based user interface.


2. The centralized web-based system of claim 1, wherein the operations further comprise: storing data associated with the appointments, wherein the data comprises a data and a time slot and at least one of a facility, a service, and a servicer. 

3, The centralized web-based system of claim 1, wherein the operations further comprise: managing employee information for the plurality of service providers, wherein the employee information comprises at least one of personal information, employee schedule, employee services, employee availability, and employee history of transactions.

4, The centralized web-based system of claim 1, wherein the operations further comprise: managing payroll information for a plurality of employees associated with each of the plurality of service providers. 

5, The centralized web-based system of claim 1, wherein the operations further comprise: automatically populating user criteria for the search based on log-in information associated with the user.

6. The centralized web-based system of claim 1, wherein the operations further comprise: building an appointment package based on the user selection and two or more services for which the user scheduled the appointment.

7. The centralized web-based system of claim 1, wherein the operations further comprise: limiting the search to those facilities that are owned by a partner specified in the web-based user interface.

8. A method, comprising: managing, by a management solution system in a computing environment, a schedule of appointments for a plurality of service providers, the computing environment including the management solution system, a web-based user interface, a data storage system communicating in a communication network over communication links, wherein managing the schedule of appointments comprises: receiving data, via the web-based user interface from a user, related to scheduling an appointment, the data comprising a type of service and location information, 
executing a search across the plurality of service providers to identify a subset of service providers offering the type of service within a radius of a location defined by the location information, updating the web-based user interface to include a plurality of possible appointments for the type of service for each service provider of the subset of the plurality of service providers, receiving, via the web-based user interface, a user selection of an appointment from the plurality of possible appointments, and scheduling the appointment based on the user selection, wherein the receiving, executing, updating, receiving, and scheduling are performed without navigating the user away from the web-based user interface.

9. The method of claim 8, further comprising: storing data associated with the appointments, wherein the data comprises a data and a time slot and at least one of a facility, a service, and a servicer.

10. The method of claim 8, further comprising: managing employee information for the plurality of service providers, wherein the employee information comprises at least one of personal information, employee schedule, employee services, employee availability, and employee history of transactions.

11. The method of claim 8, further comprising: managing payroll information for a plurality of employees associated with each of the plurality of service providers.

12. The method of claim 8, further comprising: automatically populating user criteria for the search based on log-in information associated with the user. 
13. The method of claim 8, further comprising: building an appointment package based on the user selection and two or more services for which the user scheduled the appointment.

14. The method of claim 8, further comprising: limiting the search to those facilities that are owned by a partner specified in the web-based user interface.

15. A non-transitory computer readable medium comprising one or more sequences of instructions, which, when executed by a processor, causes a computing system to perform operations comprising: managing, by a management solution system in a computing environment, a schedule of appointments for a plurality of service providers, the computing environment including the management solution system, a web-based user interface, a data storage system communicating in a communication network over communication links, wherein managing the schedule of appointments comprises: receiving data, via the web-based user interface from a user, related to scheduling an appointment, the data comprising a type of service and location information, executing a search across the plurality of service providers to identify a subset of service providers offering the type of service within a radius of a location defined by the location information, updating the web-based user interface to include a plurality of possible appointments for the type of service for each service provider of the subset of the plurality of service providers, receiving, via the web-based user interface, a user selection of an appointment from the plurality of possible appointments, and scheduling the appointment based on the user selection, wherein the receiving, executing, updating, receiving, and scheduling are performed without navigating the user away from the web-based user interface. 

16. The non-transitory computer readable medium of claim 15, further comprising:
storing data associated with the appointments, wherein the data comprises a data and a time slot and at least one of a facility, a service, and a servicer.

17. The non-transitory computer readable medium of claim 15, further comprising:
managing employee information for the plurality of service providers, wherein the employee information comprises at least one of personal information, employee schedule, employee services, employee availability, and employee history of transactions.

18. The non-transitory computer readable medium of claim 15, further comprising:
automatically populating user criteria for the search based on log-in information associated with the user.

19. The non-transitory computer readable medium of claim 15, further comprising:
building an appointment package based on the user selection and two or more services for which the user scheduled the appointment.

20. The non-transitory computer readable medium of claim 15, further comprising:
limiting the search to those facilities that are owned by a partner specified in the web-based user interface.
2. (Previously Presented) A centralized web-based system. comprising: a memory; a processor coupled to the memory to perform operations comprising: 

managing, by a management solution system in a computing environment, a schedule of appointments for a plurality of service providers, the computing environment including the management solution system, a web-based user interface, a data storage system communicating in a communication network over communication links, wherein managing the schedule of appointments includes:
receiving data, via the web-based user interface from a user, related to scheduling an appointment, the data comprising a type of service and location information, executing a search across the plurality of service providers to identify a subset of service providers offering the type of service within a radius of a location defined by the location information, updating the web-based user interface to include a plurality of possible appointments for the type of service for each service provider of the subset of the plurality of service providers, receiving, via the web-based user interface, a user selection of an appointment from the plurality of possible appointments, and scheduling the appointment based on the user selection, wherein the receiving, executing, updating, receiving, and scheduling are performed without navigating the user away from the web-based user interface;
 
collecting a payment for the appointment on behalf of a respective service provider using the web-based user interface, wherein collecting the payment incurs a base transaction fee from a third party entity; 

collecting a partner transaction fee from the respective service provider, wherein the partner transaction fee is a fee charged to the respective service provider for collecting the payment for the appointment; 

and transmitting a payment of the base transaction fee to the third party entity, wherein the base transaction fee is less than or equal to the partner transaction fee.

3. (Previously Presented) The centralized web-based system in claim 2, wherein the base transaction fee is an interchange fee or credit card fee charged by the third-party entity to the centralized web-based system, wherein the base transaction fee is based on a volume of business supported by the centralized web-based system with the third-party entity.

4. (Previously Presented) The centralized web-based system in claim 3, wherein the partner transaction fee is based on a volume of business supported by the respective service provider with the centralized web-based system.

5. (Previously Presented) The centralized web-based system in claim 4, wherein the partner transaction fee is less than an interchange fee or credit card fee charged by the third-party entity to the respective service provider.

6. (Previously Presented) The centralized web-based system in claim 3, wherein the processor to perform operations further comprising: receiving a referral fee from the respective service provider, wherein the referral fee is an additional fee charged to the respective service provider for collecting the payment for the appointment.

7. (Previously Presented) The centralized web-based system in claim 6, wherein the referral fee is based on a number of appointments referred by referral partners within a period of time.

8. (Previously Presented) The centralized web-based system in claim 2, wherein collecting the payment for the appointment on behalf of the respective service provider using the user interface and a third-party entity comprises at least one of:
collecting the payment using direct debit, collecting the payment using automatic credit card billing, or generating an invoice.

9. (Previously Presented) The centralized web-based system in claim 2, wherein the processor to perform operations further comprising:

storing data associated with the appointments, wherein the data comprises a date and time slot and at least one of a facility, a service, and a servicer.

10. (Previously Presented) The centralized web-based system in claim 2, wherein the processor to perform operations further comprising:

managing employee information for the plurality of service providers, wherein the employee information comprises at least one of personal information, employee schedule, employee services, employee availability, and employee history of transactions.

11. (Previously Presented) The centralized web-based system in claim 2, wherein the processor to perform operations further comprising:

managing payroll information for a plurality of employees associated with each of the plurality of service providers.

12. | (Currently Amended) A non-transitory machine-readable medium for storing instructions that, when executed by one or more hardware processors, cause the one or more hardware processors to perform operations comprising:

managing a schedule of appointments for a plurality of service providers, wherein managing the schedule of appointments includes:

receiving data, from a user via a web-based user interface, related to scheduling an appointment, the data comprising a type of service and location information, 
executing a search across the plurality of service providers to identify a subset of service providers offering the type of service within a radius of a location defined by the location information, updating the web-based user interface to include a plurality of possible appointments for the type of service for each service provider of the subset of the plurality of service providers, receiving, via the web-based user interface, a user selection of an appointment from the one or more possible appointments, and scheduling the appointment based on the user selection, wherein the receiving, executing, updating, receiving, and scheduling are performed without navigating the user away from the web-based user interface; collecting a payment for the appointment on behalf of a respective service provider using the web-based user interface, wherein collecting the payment incurs a base transaction fee from a third party entity; collecting a partner transaction fee from the respective service provider, wherein the partner transaction fee is a fee charged to the respective service provider for collecting the payment for the appointment; transmitting a payment of the base transaction fee to the third party entity, wherein the base transaction fee is less than or equal to the partner transaction fee; and receiving the collected partner transaction fee at [[the]] a centralized web-based system.

13. (Previously Presented) The non-transitory machine-readable medium in claim 12, wherein the base transaction fee is an interchange fee or credit card fee charged by the third party entity to the centralized web-based system, wherein the base transaction fee is based on a volume of business supported by the centralized web-based system with the third party entity.

14. (Previously Presented) The non-transitory machine-readable medium in claim 13, wherein the partner transaction fee is based on a volume of business supported by the respective service provider with the centralized web-based system. 

15. (Previously Presented) The non-transitory machine-readable medium in claim 14, wherein the partner transaction fee is less than an interchange fee or credit card fee charged by the third party entity to the respective service provider.

16. (Currently Amended) The non-transitory machine-readable medium in claim 12, wherein the processor to perform the method operations further comprising comprise:

receiving a referral fee from the respective service provider, wherein the referral fee is an additional fee charged to the respective service provider for collecting the payment for the appointment.

17. (Previously Presented) The non-transitory machine-readable medium in claim 16, wherein the referral fee is based on a number of appointments referred by referral partners within a period of time.

18. (Previously Presented) The non-transitory machine-readable medium in claim 12, wherein collecting the payment for the appointment on behalf of the respective service provider using the user interface and a third party entity comprises at least one of:

collecting the payment using direct debit, collecting the payment using automatic credit card billing, or generating an invoice.

19. (Previously Presented) The centralized web-based system in claim 2, wherein the processor to perform operations further comprising:

managing employee information for the plurality of service providers, wherein the employee information comprises at least one of personal information, employee schedule, employee services, employee availability, and employee history of transactions.

20. (Previously Presented) The centralized web-based system in claim 2, wherein the processor to perform operations further comprising:

managing payroll information for a plurality of employees associated with each of the plurality of service providers.

21. (Currently Amended) A method comprising: managing, by a management solution system in a computing environment a schedule of appointments for a plurality of service providers, the computing environment including the management solution system, a web-based user interface, a data storage system communicating in a communication network over communication links, wherein managing the schedule of appointments includes: receiving data, via the web-based user interface from a user, related to scheduling an appointment, the data comprising a type of service and location information, executing a search across the plurality of service providers to identify a subset of service providers offering the type of service within a radius of a location defined by the location information, updating the web-based user interface to include a plurality of possible appointments for the type of service for each service provider of the subset of the plurality of service providers, receiving, via the web-based user interface, a user selection of an appointment from the one or more plurality of possible appointments, and scheduling the appointment based on the user selection, wherein the receiving, executing, updating, receiving, and scheduling are performed without navigating the user away from the web-based user interface; collecting a payment for the appointment on behalf of a respective service provider using the web-based user interface, wherein collecting the payment incurs a base transaction fee from a third party entity; collecting a partner transaction fee from the respective service provider, wherein the partner transaction fee is a fee charged to the respective service provider for collecting the payment for the appointment; and transmitting a payment of the base transaction fee to the third party entity, wherein the base transaction fee is less than or equal to the partner transaction fee; and receiving, by the management solution system, the collected partner transaction fee.


Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696